


109 HR 5440 IH: Federal Courts Jurisdiction Clarification Act of

U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5440
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2006
			Mr. Smith of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to clarify the
		  jurisdiction of the Federal courts, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Federal Courts Jurisdiction Clarification Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Resident alien exception.
					Sec. 3. Citizenship of corporations and insurance companies
				with foreign contacts.
					Sec. 4. Removal and remand procedures.
					Sec. 5. Indexing the amount in
				controversy.
					Sec. 6. Facilitating use of declarations to specify
				damages.
					Sec. 7. Effective date.
				
			2.Resident alien
			 exceptionSection 1332(a) of
			 title 28, United States Code, is amended—
			(1)by striking the
			 last sentence; and
			(2)in paragraph (2),
			 by inserting after foreign state the following: “, except that
			 the district courts shall not have original jurisdiction of an action between a
			 citizen of a State and a citizen or subject of a foreign state admitted to the
			 United States for permanent residence and domiciled in the same State”.
			3.Citizenship of
			 corporations and insurance companies with foreign contactsSection 1332(c)(1) of title 28, United
			 States Code, is amended—
			(1)by striking
			 a corporation and all that follows through ,
			 except and inserting “a corporation shall be deemed to be a citizen of
			 every State and foreign state by which it has been incorporated and of the
			 State or foreign state where it has its principal place of business, except”;
			 and
			(2)by striking all
			 that follows “party-defendant,” and inserting “such insurer shall be deemed a
			 citizen of—
				
					(A)every State and foreign state of which the
				insured is a citizen;
					(B)every State or foreign state by which the
				insurer has been incorporated; and
					(C)the State or foreign state where the
				insurer has its principal place of business;
				and
					.
			4.Removal and
			 remand procedures
			(a)Actions
			 removable generallySection 1441(c) of title 28, United States
			 Code, is amended to read as follows:
				
					(c)(1)If a civil action
				includes—
							(A)a
				claim arising under the Constitution, laws, or treaties of the United States
				(within the meaning of section 1331), and
							(B)a claim not within the original or
				supplemental jurisdiction of the district court or a claim that has been made
				nonremovable by statute,
							the entire
				action may be removed if the action would be removable without the inclusion of
				the claim described in subparagraph (B).(2)Upon removal of an action described in
				paragraph (1), the district court shall sever from the action all claims
				described in paragraph (1)(B) and shall remand the severed claims to the State
				court from which the action was removed. Only defendants against whom a claim
				described in paragraph (1)(A) has been asserted are required to join in or
				consent to the removal under paragraph
				(1).
						.
			(b)Procedure for
			 removal of civil actionsSection 1446 of title 28, United States
			 Code, is amended as follows:
				(1)The section
			 heading is amended to read as follows:
					
						1446.Procedure for
				removal of civil
				actions
						.
				(2)Subsection (a) is
			 amended—
					(A)by striking
			 or criminal prosecution; and
					(B)by striking
			 removal signed pursuant to Rule 11 of the Federal Rules of Civil
			 Procedure and containing and inserting removal. The notice of
			 removal shall be signed in the same manner and with the same effect as a
			 pleading, written motion, or other paper in a civil action in a district court
			 of the United States, and shall contain.
					(3)Subsection (b) is
			 amended—
					(A)by inserting
			 (1) after (b);
					(B)by designating the
			 second paragraph as paragraph (3);
					(C)by inserting after
			 paragraph (1) (as designated by subparagraph (A) of this paragraph) the
			 following:
						
							(2)When a civil action is removed solely under
				section 1441(a), all defendants who have been properly joined and served must
				join in or consent to the removal of the action. A defendant shall have 30 days
				after receipt by or service on that defendant of the initial pleading or
				summons described in subsection (b)(1) to file the notice of removal. During
				the 30-day period before a defendant files a notice of removal—
								(A)any other defendant served before the
				beginning of that 30-day period may consent to the removal by the later-served
				defendant even though that earlier-served defendant did not previously initiate
				or consent to removal; and
								(B)any defendant not yet served may join
				in or consent to the
				removal.
								;
					(D)in paragraph (3)
			 (as designated by subparagraph (B) of this paragraph), by striking
			 action. and inserting action, unless equitable
			 considerations warrant removal. Such equitable considerations include whether
			 the plaintiff has engaged in manipulative behavior, whether the defendant has
			 acted diligently in seeking to remove the action, and whether the case has
			 progressed in State court to a point where removal would be
			 disruptive.; and
					(E)by adding at the
			 end the following:
						
							(4)If removal of a civil action is sought on
				the basis of the jurisdiction conferred by section 1332(a), the sum demanded in
				good faith in the initial pleading shall be deemed to be the amount in
				controversy, except that—
								(A)the notice of removal may assert the
				amount in controversy if the initial pleading seeks—
									(i)non-monetary relief; or
									(ii)a money judgment, but the State
				practice either does not permit demand for a specific sum or permits recovery
				of damages in excess of the amount demanded; and
									(B)removal of the action is proper on the
				basis of an amount in controversy asserted under subparagraph (A) if the
				district court finds, by the preponderance of the evidence, that the amount in
				controversy exceeds the amount specified in section 1332(a).
								(5)(A)In a case to which paragraph (3) applies
				that is not removable solely because the amount in controversy does not exceed
				the amount specified in section 1332(a), information relating to the amount in
				controversy in the record of the State proceeding, or in responses to
				discovery, shall be treated as an other paper under paragraph
				(3). If the defendant first receives such a paper, through service or
				otherwise, within 1 year after the commencement of the action and during the
				trial or within 30 days before the date set for trial, removal may be had only
				upon a finding that the plaintiff deliberately failed to disclose the actual
				amount in controversy in order to prevent removal.
								(B)If a finding is made under subparagraph (A)
				that the plaintiff deliberately failed to disclose the actual amount in
				controversy in order to prevent removal, and the notice of removal is filed
				more than 1 year after commencement of the action, that finding shall be deemed
				to be equitable considerations under paragraph (3) that warrant
				removal.
								.
					(4)Section 1446 is
			 further amended—
					(A)by striking
			 subsections (c) and (e); and
					(B)by redesignating
			 subsections (d) and (f) as subsections (c) and (d), respectively.
					(c)Procedure for
			 removal of criminal actionsChapter 89 of title 28, United States
			 Code, is amended by inserting after section 1446 the following new
			 section:
				
					1446a.Procedure for
				removal of criminal actions
						(a)Notice of
				removalA defendant or
				defendants desiring to remove any criminal prosecution from a State court shall
				file in the district court of the United States for the district and division
				within which such prosecution is pending a notice of removal. The notice of
				removal shall be signed in the same manner and to the same effect as a
				pleading, written motion, or other paper in a criminal prosecution in a
				district court of the United States and contain a short and plain statement of
				the grounds for removal, together with a copy of all process, pleadings, and
				orders served upon such defendant or defendants in such action.
						(b)Requirements(1)A notice of removal of a criminal
				prosecution shall be filed not later than thirty days after the arraignment in
				the State court, or at any time before trial, whichever is earlier, except that
				for good cause shown the United States district court may enter an order
				granting the defendant or defendants leave to file the notice at a later time.
							(2)A
				notice of removal of a criminal prosecution shall include all grounds for such
				removal. A failure to state grounds which exist at the time of the filing of
				the notice shall constitute a waiver of such grounds, and a second notice may
				be filed only on grounds not existing at the time of the original notice. For
				good cause shown, the United States district court may grant relief from the
				limitations of this paragraph.
							(3)The filing of a notice of removal of
				a criminal prosecution shall not prevent the State court in which such
				prosecution is pending from proceeding further, except that a judgment of
				conviction shall not be entered unless the prosecution is first remanded.
							(4)The United States district court in
				which such notice is filed shall examine the notice promptly. If it clearly
				appears on the face of the notice and any exhibits annexed thereto that removal
				should not be permitted, the court shall make an order for summary remand.
							(5)If the United States district court
				does not order the summary remand of such prosecution, it shall order an
				evidentiary hearing to be held promptly and after such hearing shall make such
				disposition of the prosecution as justice shall require. If the United States
				district court determines that removal shall be permitted, it shall so notify
				the State court in which prosecution is pending, which shall proceed no
				further.
							(c)Writ of habeas
				corpusIf the defendant or
				defendants are in actual custody on process issued by the State court, the
				district court shall issue its writ of habeas corpus, and the marshal shall
				thereupon take such defendant or defendants into custody and deliver a copy of
				the writ to the clerk of such State
				court.
						.
			(d)Conforming
			 amendmentsThe table of sections for chapter 89 of title 28,
			 United States Code, is amended—
				(1)in the item
			 relating to section 1446, by inserting of civil actions after
			 removal; and
				(2)by
			 inserting after the item relating to section 1446 the following new
			 item:
					
						
							1446a. Procedure for removal of criminal
				actions.
						
						.
				5.
			 Indexing the amount in controversy
			(a)In
			 generalSection 1332 of title
			 28, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)(1)Effective on January 1, 2011, and January 1
				of each fifth year thereafter, the dollar amount then in effect as the minimum
				amount in controversy applicable under subsection (a) shall be adjusted by an
				amount, rounded to the nearest $5,000 (or, if midway between multiples of
				$5,000, to the next higher multiple of $5,000), equal to the percentage of the
				dollar amount which corresponds to the change in the Consumer Price Index for
				the month of September of the appropriate year, over the Consumer Price Index
				for the month of September of the fifth year preceding the appropriate
				year.
						(2)The Director of the Administrative Office
				of the United States Courts shall determine the amount of each adjustment under
				paragraph (1) and, not later than November 15 of the appropriate year, shall
				submit for publication in the Federal Register the amount (and the percentage
				change in the Consumer Price Index that is the basis for that amount), and the
				new minimum amount in controversy to take effect on January 1 of the succeeding
				calendar year.
						(3)As used in this subsection—
							(A)the appropriate year is the
				year preceding the year in which the adjustment under paragraph (1) is to take
				effect; and
							(B)the term ‘Consumer Price Index’ means the
				Consumer Price Index for All Urban Consumers published by the Department of
				Labor.
							.
			(b)Conforming
			 amendmentSection 1332(a) of
			 title 28, United States Code, is amended by inserting “as adjusted under
			 subsection (f),” after $75,000,.
			6.
			 Facilitating use of declarations to specify damages
			(a)Removal
			 generallySection 1441(a) of
			 title 28, United States Code, is amended by adding at the end the following new
			 sentence: “If the plaintiff has filed a declaration in State court, as part of
			 or in addition to the initial pleading, providing that the plaintiff will
			 neither seek nor accept an award of damages or entry of other relief exceeding
			 the amount specified in section 1332(a), the case may not be removed on the
			 basis of the jurisdiction under section 1332(a) as long as the plaintiff abides
			 by the declaration and the declaration is binding under the laws and practice
			 of the State. If the plaintiff has filed such a declaration in State court but
			 thereafter fails to abide by that declaration, the defendant or defendants may
			 file a notice of removal within 30 days after receiving, through service or
			 otherwise, a copy of an amended pleading, motion, order or other paper from
			 which it may first be ascertained that the plaintiff seeks or is willing to
			 accept an award of damages or other relief exceeding the amount specified in
			 section 1332(a).”.
			(b)Procedure after
			 removalSection 1447 of title
			 28, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)Within 30 days after the filing of a notice
				of removal of a civil action in which the district court’s removal jurisdiction
				rests solely on original jurisdiction under section 1332(a), the plaintiff may
				file a declaration with the district court providing that the plaintiff will
				neither seek nor accept an award of damages or entry of other relief exceeding
				the amount specified in section 1332(a) of this title. Upon the filing of such
				a declaration, the district court shall remand the action to State court unless
				equitable circumstances warrant retaining the
				case.
					.
			7.Effective
			 date
			(a)In
			 generalSubject to
			 subsections (b) and (c), the amendments made by this Act take effect on the
			 date of enactment of this Act, and apply to any action or prosecution commenced
			 on or after such date of enactment.
			(b)Applicability of
			 change in jurisdictional amountAny change in the amount in
			 controversy under section 1332(a) of title 28, United States Code, that is made
			 pursuant to the amendments made by section 5 shall apply to any action or
			 prosecution commenced on or after the date such change becomes
			 effective.
			(c)Treatment of
			 cases removed to Federal courtFor purposes of subsections (a)
			 and (b ), an action or prosecution commenced in State court and removed to
			 Federal court shall be deemed to commence on the date the action or prosecution
			 was commenced in State court.
			
